DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 14, line 21 through page 21 , line 14, filed 25 March 2022, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of claims 1-19 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakanishi et al. (US 20030162088) has been withdrawn.

Allowable Subject Matter
3.	Claims 1-19 are allowable over the prior art references of record.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites “a dimension of each of the plurality of negative electrode main bodies in the first direction decreased with separation from the outer end side negative electrode main body, and a dimension of the at least one negative electrode connection portions in the first direction increases with separation from the inner end side negative connection portion”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
Claims 2-19 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,273,674 discloses that the dimension of each of the plurality of negative electrode main bodies in the first direction INCREASES with separation from the outer end side negative electrode main body (i.e. increases from 44 to 62).
	US 7,273,674 in col. 5: 35-47 discloses that the radii 44A, 46A, 48A, 50A and 52A become gradually greater as the electrode extends from face portion 44A to 52A. Similarly, the radii 44B, 46B, 48B, 50B and 52B become gradually greater as the electrode extends from face portion 44A to 52A).

US 7,273,674 (FRUSTACI et al.) in Figure 2 disclose that a dimension of the at least one negative electrode connection portions (38D) in the first direction DECREASES in separation from the inner end side negative electrode connection portion (i.e. decreases from 38D to 38A).
US 7,273,674 in col. 5: 26-34 discloses that but the length of any metallic connecting portion is greater than that of the portion immediately preceding it, when viewed in FIG. 2 from left to right. In that respect, connecting portion 38A is shorter than connecting portion 38B, connecting portion 38B is shorter than connecting portion 38C and connecting portion 38C is shorter than connecting portion 38D.

Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729